Case 1:19-cv-02183-NYW Document 180 Filed 03/31/21 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 19-cv-02183-NYW

 CHRISTOPHER NELSON,

        Plaintiff,

 v.

 KENDRA HOUGE,
 CHANTEL LOTMAN,
 TABATHA TENNANT,
 TRISHA KAUTZ,
 DANIELLE GOSSETT,
 FRANCIS SAGEL,
 JIMMY CARDINELLI,
 GAIL VORIS,
 JEREMY ROMERO,
 JAYNE SCARFF,
 MISTI COLGIN, and
 CINDY CARDINELLI,

        Defendants.

                                        MINUTE ORDER

 Entered By Magistrate Judge Nina Y. Wang

         This matter comes before the court on Plaintiff’s Motion for Reconsideration to Motion
 #155 (or “Motion”), filed March 25, 2021. [#179]. In the Motion, Plaintiff requests that the court
 reconsider its Minute Order denying Plaintiff’s Motion for Fair Process [#155]. See generally
 [id.]. For the following reasons, I DENY the Motion.

         The Federal Rules of Civil Procedure do not expressly contemplate motions for
 reconsideration. Price v. Philpot, 420 F.3d 1158, 1167 n.9 (10th Cir. 2005). Yet, courts retain
 discretion to consider their interlocutory orders at any time prior to entry of final judgment. See
 Fye v. Oklahoma Corp. Comm’n, 516 F.3d 1217, 1224 n.2 (10th Cir. 2008); Fed. R. Civ. P. 54(b).
 Though the court is not bound by the stricter standards set forth in Rules 59(e) or 60(b) of the
 Federal Rules of Civil Procedure for such motions, the court may utilize those standards in
 evaluating a motion for reconsideration. See Trujillo v. Bd. of Educ. of Albuquerque Pub. Sch.,
 212 F. App’x 760, 765 (10th Cir. 2007). Generally, a motion for reconsideration is appropriate
 only if there is (1) an intervening change in controlling law, (2) new evidence that was previously
 unavailable, or (3) a need to correct clear error or prevent manifest injustice. Hayes Family Tr. v.
 State Farm Fire & Cas. Co., 845 F.3d 997, 1004 (10th Cir. 2017); accord Nelson v. City of
Case 1:19-cv-02183-NYW Document 180 Filed 03/31/21 USDC Colorado Page 2 of 2




 Albuquerque, 921 F.3d 925, 929 (10th Cir. 2019) (explaining that motions for reconsideration are
 appropriate when the court misapprehends the facts, a party’s position, or the controlling law).
 Motions for reconsideration, however, are not an appropriate tool for revisiting issues already
 addressed or for asserting arguments that the movant could have asserted earlier but did not.
 Castanon v. Cathey, 976 F.3d 1136, 1141 (10th Cir. 2020).

        Upon review of the Motion, the court concludes that reconsideration of its Minute Order
 denying Plaintiff’s Motion for Fair Process [#155] is not warranted. Plaintiff points to no
 intervening change in controlling law, new evidence previously unavailable, or the need to prevent
 manifest injustice. Rather, Plaintiff raises issues already addressed by the court or issues that he
 could have raised initially—neither warrants reconsideration. Castanon, 976 F.3d at 1141.

        Further, Plaintiff is reminded of the upcoming Telephonic Status Conference set for April
 6, 2021 at 2:00 p.m., at which Plaintiff will have an opportunity to speak with potential pro bono
 counsel. Plaintiff shall present this Minute Order to the appropriate personnel at Sterling
 Correctional Facility to ensure his participation.

        Accordingly, IT IS ORDERED that:

        (1)     Plaintiff’s Motion [#179] is DENIED;

        (2)   Plaintiff’s case manager shall ensure Plaintiff’s participation in the April 6,
        2021 Telephonic Status Conference by contacting the court at 888.363.4749, Access
        Code: 5738976# at 2:00 p.m.

        (3)     A copy of this Minute Order is to be sent to the following:

                Case Manager for Christopher Nelson #148017
                Sterling Correctional Facility (SCF)
                P.O. Box 6000
                Sterling, CO 80751, and

                Christopher Nelson #148017
                Sterling Correctional Facility (SCF)
                P.O. Box 6000
                Sterling, CO 80751

 DATED: March 31, 2021




                                                  2
